Citation Nr: 1804755	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-00 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION


The Veteran served on active duty from October 1965 to October 1967.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for hypertension, which he attributes to active service, and most specifically to exposure to herbicides while serving in the Republic of Vietnam.  

In this regard, the Veteran is presumed to have been exposed to herbicides during active service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2017).  

Hypertension is not a disorder that may be presumed related to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309 (2017).  However, the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  While this alone is insufficient to establish a link between hypertension and herbicide exposure, there is sufficient evidence to determine that a VA examination and opinion is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

All outstanding records of ongoing VA treatment should also be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file.  
If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Provide the Veteran with a VA examination to determine whether current hypertension is related to service.  The claims folder should be provided to and reviewed by the examiner. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current hypertension had onset in service or is otherwise related to a disease or injury in service, including the presumed exposure to herbicides during service.  The examiner is requested to specifically comment on how the findings of NAS Institute of Medicine's Veterans and Agent Orange 2010 Update apply to this Veteran's case, if at all. 

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




